       Case: 1:21-cv-02008 Document #: 14 Filed: 06/15/21 Page 1 of 1 PageID #:61




                               UNITED STATES DISTRICT COURT
                                   Northern District of Illinois
                                   219 South Dearborn Street
                                     Chicago, Illinois 60604

Thomas G. Bruton                                                                   312-435-5670
Clerk




Date 6/14/2021


Iris Y. Martinez, Clerk
Circuit Court of Cook County
Richard J. Daley Center
50 W. Washington Street
Chicago, IL 60602

Re: Himmel v. National Credit Systems, Inc.
USDC Case Number: 1:21-cv-02008
Circuit Court Case Number: 21CH963


Dear Clerk:


A certified copy of an order entered on 6/1/2021 by the Honorable Charles P. Kocoras,
remanding the above-entitled case back to the Circuit Court of Cook County, Illinois is herewith
transmitted to you for your files.


                                             Sincerely yours,
                                             Thomas G. Bruton, Clerk

                                             By: /s/ E. Caswick
                                                Deputy Clerk




Enclosure(s)




Rev. 10/05/2016
